Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-13-00533-CV

                      In the Interest of O.B. and N.R.L.B., Children

               From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-1244
                       Honorable Richard Garcia, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 42.1(a).

      SIGNED September 11, 2013.


                                             _____________________________
                                             Karen Angelini, Justice